Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08 December 2021 have been fully considered but they are not persuasive.
Applicant argues it would not have been obvious to cause the device of Large to have a moment of inertia less than a claimed range since the claimed moment of inertia ensures that the blood pump can react as quick and unadulterated as possible to the given signal and further that the claimed length of the connection line is novel since the mutual influencing of the components due to the damping in the connection line remains a range which does not have a negative impact on result. Applicant further states that the specific combination of the claimed elements results in a system in which the pulsatility at the outlet of the cannula in the heart can be determined in a sufficient reliable manner via the setting on the control. It appears, the arguments are directed to proving that the claimed ranges are critical.
However, Examiner believes that the device of Large would not operate differently with the claimed pump inertia and connection line length and the ranges claimed are indeed not critical as disclosed. It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Large to have moment of inertia less than 5000 g/mm^2 and connection line length of less than 20cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In the instant case, the device of Large would not operate differently with the claimed moment of inertia and connection line length and since the pump is intended to be used .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 10-16, 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Large (US 2012/0041256) in view of Maurer (US 2016/0095969).
Regarding claim 1, Large discloses a system for extracorporeal membrane oxygenation with a blood pump (12, figure 1, [0030]), an oxygenator (11, figure 1, [0030]), wherein the blood pump comprises a control in connection with an ECG (figure 1).which makes continuous variations of flow volume over time possible (13, figure 1, [0030], pump controlled as desired, [0033] synchronized to heartbeat) over time.
Large does not disclose wherein the oxygenator comprises mats with fibers stacked in a housing which are arranged parallel to each other.
Maurer discloses oxygenators relatively pertinent to Applicant posed problem of oxygenating blood during treatment. Maurer teaches an oxygenator comprises mats (16, figure 2b, [0127]) with fibers (13) stacked in a housing which are arranged parallel to each other (fibers 13 are arranged adjacent and parallel to one another, figure 2b).
Maurer provides fibers and mats in the gas exchangers to improve the gas exchange ([0016]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the oxygenator of Large with the mats and fibers of Maurer in order to improve gas exchange during treatment.
Large further discloses the pump may be a roller, centrifugal pump or peristaltic pump which have rotors ([004]) but does not disclose a moment of inertia of the rotor is less than 5000 g/mm^2.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Large to have moment of inertia less than 5000 g/mm^2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Systems, 
Large further discloses a connection line between the pump and oxygenator (figure 1) but does not specifically disclose the line is less than 20 cm.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Large to have a line less than 20 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In the instant case, the device of Large would not operate differently with the claimed line length and since the pump is intended to be used to pump blood which is same as the Applicant, it would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed.
Regarding claim 3, Large further discloses the pump may be a roller, centrifugal pump or peristaltic pump which have rotors ([004]) but does not disclose the rotor having an outer diameter smaller than 4cm.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to cause the rotor of Large to have an outer diameter less than 4cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In the instant case, the device of Large would not 
Regarding claim 4, Large further discloses the pump may be a roller, centrifugal pump or peristaltic pump which have rotors ([004]) but does not disclose a moment of inertia of the rotor is less than 1000 g/mm^2.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Large to have moment of inertia less than 1000 g/mm^2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In the instant case, the device of Large would not operate differently with the claimed moment of inertia and since the pump is intended to be used to pump blood, it would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed.
Regarding claim 6, Large further discloses the pump may be a roller, centrifugal pump or peristaltic pump which have rotors ([004]) which brings about an axial flow portion (pump pumps blood from inlet to outlet).
Regarding claim 10, Large further discloses a connection line between the pump and oxygenator (figure 1) but does not specifically disclose the line is less than 15cm.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Large to have a line less than 15 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not 
Regarding claim 11, Large does not disclose the cross section of the blood inlet before the mat to which the flow is directed is enlarged to reduce the flow speed of blood.
Maurer discloses oxygenators relatively pertinent to Applicant posed problem of oxygenating blood during treatment. Maurer teaches an oxygenator comprises mats (16, figure 2b, [0127]) with fibers (13) stacked in a housing which are arranged parallel to each other (fibers 13 are arranged adjacent and parallel to one another, figure 2b) and the cross section of the blood inlet (4.1, figure 7b) is enlarged (area immediately under inlet 4.1) which naturally reduces flow of blood due to the diameter of the tube.
Maurer provides fibers and mats in the gas exchangers to improve the gas exchange ([0016]) and uses the wider inlet to spread the blood ([0142]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the oxygenator of Large with the mats and fibers of Maurer in order to improve gas exchange during treatment.
Regarding claims 12-15, Large does not disclose the mats of the oxygenator are held in movable manner in a frame, the frame movable relative to the housing, the mats are 90 degrees from one to the next plane and the mats are rectangular.
Maurer discloses oxygenators relatively pertinent to Applicant posed problem of oxygenating blood during treatment. Maurer teaches an oxygenator comprises mats (16, figure 2b, [0127]) with fibers (13) stacked in a housing which are arranged parallel to each other (fibers 13 are arranged adjacent and parallel to one another, figure 2b) , the mats are movable (folding by 1-6), the frame movable relative to the housing (the mats are not secured or glued to the 
Maurer provides fibers and mats in the gas exchangers to improve the gas exchange ([0016]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the oxygenator of Large with the mats and fibers of Maurer in order to improve gas exchange during treatment.
Regarding claim 16, Large does not disclose the oxygenator has a cylindrical housing in which mats are arranged in parallel to a sectional circular area.
Maurer discloses oxygenators relatively pertinent to Applicant posed problem of oxygenating blood during treatment. Maurer teaches an oxygenator comprises mats (16, figure 2b, [0127]) with fibers (13) stacked in a cylindrical housing (2, figure 7b) in which the mats are arranged parallel to the sectional circular area (figure 7b).
Maurer provides fibers and mats in the gas exchangers to improve the gas exchange ([0016]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the oxygenator of Large with the mats and cylindrical housing of Maurer in order to improve gas exchange during treatment.
Regarding claim 18, Large further discloses a central inlet and outlet (figure 1).
Regarding claim 20, Large further discloses the oxygenator is downstream the pump (figure 1).
Regarding claim 21, Large does not teach the pump is downstream the oxygenator.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to cause arrange the pump downstream the oxygenator since it has been held that rearrangement of parts is a matter of design choice, (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.) In re Japikse, 181 F.2d 1019, 86 USPQ 70 
Regarding claim 22, Large further discloses a connection line between the pump and oxygenator (figure 1) but does not specifically disclose the line is less than 5 cm in length.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Large to have a line less than 5 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In the instant case, the device of Large would not operate differently with the claimed line length and since the pump is intended to be used to pump blood which is same as the Applicant, it would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Large in view of Maurer further in view of Bulent (2015/0141911).
Regarding claim 5, Large further discloses the pump may be a roller, centrifugal pump or peristaltic pump which have rotors ([004]) but does not disclose magnets is in connection with an actuator which rotates the rotor about an axis, wherein the magnets are arranged at a means radial distance of 5mm to 10mm from the axis.
Bulent discloses pulsatile blood pumps which is relatively pertinent to problem posed by Applicant moving blood using a blood pump. Bulent teaches a rotor (1.4, figure 3) and magnets 
Bulent does not disclose a means radial distance of 5mm to 10mm from the axis.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Bulent to have a means radial distance of 5mm to 10mm from the axis since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In the instant case, the device of Bulent would not operate differently with the claimed moment of inertia and since the pump is intended to be used to pump blood, it would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Large in view of Maurer further in view of Mortensen (US 4610656).
Regarding claims 7-9, Large and Maurer do not teach a pressure relief device arranged between the blood pump and oxygenator, comprising an equalization vessel with a gas cushion and comprises a line with atleast one flexible wall area.
Mortensen discloses a blood circuit in the same field of endeavor as the Applicant. Mortensen teaches a pressure relief device (56, figure 3-4) arranged between the blood pump and oxygenator (figure 4, since the device is a circuit, the relief device is between the pump and oxygenator on the circuit, comprising an equalization vessel (56) with a gas cushion (gas volume in upper housing) and comprises a line (between 56 and 58) with atleast one flexible wall area (59, figure 3, col 6, lines 60-69).
Mortensen discloses the equalization vessel in order to regulate the flow of blood through the system (col 7, lines 1-17). It would have been obvious to a person of ordinary skill in .
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Large in view of Maurer further in view of Haag (US 20160000989).
Regarding claim 17, Large and Maurer does not disclose the oxygenator with a decentral inlet.
Haag disclose a blood circuit in the same field of endeavor as the Applicant. Haag discloses an oxygenator (10) with a decentral inlet (14).
Haag provides different inlet ports to induce more effective gas exchange ([0090]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the inlet location of Large with the inlet location of Haag to induce more effective gas exchange.
Regarding claims 19, Large and Maurer does not disclose the oxygenator with an air bubble sensor.
Haag disclose a blood circuit in the same field of endeavor as the Applicant. Haag discloses an oxygenator (10) which includes sensors (44) that can detect gas which are air bubbles in the blood ([0101]).
Haag provides sensors in order to provide information on the gas exchange ([0101]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Large and Maurer with the sensor of Haag in order to provide information to the user about the status of the gas exchange.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781